UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1022



DANIEL HARTONO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-196-048)


Submitted:   May 31, 2006             Decided:   September 25, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Kristin K. Edison, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel    Hartono,    a    native     and       citizen   of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     dismissing        his   appeal       from   the    immigration

judge’s decision denying his applications for asylum, withholding

of removal and withholding under the Convention Against Torture.

Hartono claims substantial evidence supports the finding that there

is a pattern or practice in Indonesia of persecuting Chinese

Christians such as himself.           We deny the petition for review.

            An   applicant     has     the      burden      of   demonstrating      his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).             An applicant can establish

refugee status based on past persecution in his native country on

account of a protected ground.             8 C.F.R. § 1208.13(b)(1) (2006).

“An applicant who demonstrates that he was the subject of past

persecution      is   presumed       to    have    a        well-founded     fear    of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).    Without regard to past persecution, an alien can establish

a   well-founded      fear   of   persecution          on    a   protected    ground.

Ngarurih, 371 F.3d at 187.            The well-founded fear of persecution

standard contains both a subjective and an objective component.

“An applicant may satisfy the subjective element by presenting

‘candid, credible, and sincere testimony demonstrating a genuine

fear of persecution.’”       Chen v. INS, 195 F.3d 198, 201-02 (4th Cir.


                                       - 2 -
1999) (quoting Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th

Cir. 1992) (internal quotation marks omitted)).         The objective

element requires a showing of specific, concrete facts that would

lead a reasonable person in like circumstances to fear persecution.

Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999

(4th Cir. 1992).   An alien need not provide evidence “that there is

a reasonable possibility that he or she would be singled out

individually for persecution” if he or she establishes there is a

“pattern or practice in his country or her country of nationality”

of persecution of a group of similarly situated persons.       8 C.F.R.

§ 1208.13(b)(2)(iii) (2005).

          A   determination   regarding   eligibility   for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).       Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.        8 U.S.C. § 1252(b)(4)(B)

(2000). We will reverse the Board “only if ‘the evidence presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.’”      Rusu v. INS, 296 F.3d 316,

325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio, 979 F.2d at 999

(internal quotation marks omitted)).

          We find the evidence does not compel a different result.

Accordingly, we deny the petition for review.       We dispense with


                                - 3 -
oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 4 -